Case 2:19-cv-00628-AWA-RJK Document 1 Filed 11/18/19 Page 1 of 12 PageID# 1



                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF VIRGINA
                                NORFOLK DIVISION



 TALON C. SILVERHORN                                     )
                                                         )
                        Plaintiff,                       )
                                                         )       JURY TRIAL DEMANDED
                v.                                       )           Civil Action No.
                                                         )
 COLONIAL WILLIAMSBURG FOUNDATION                        )
 P.O. Box 1776                                           )
 Williamsburg, VA 23187-1776                             )
                                                         )
 KEN TREESE (Manager of Interpretation and               )
 Professional Development) in his individual and
 official capacity.

 FELICITY MEZA-LUNA (Native American
 Interpreter) in her individual and official capacity.

 BRENNA LAMPE, (Human Resources Business
 Partner) in her individual and official capacity

 CHERYL RUSCHAU (Director of Museum
 Theater) in her individual and official capacity.

                        Defendants.

                                           COMPLAINT

       Plaintiff, Talon C. Silverhorn, through undersigned counsel, sues Colonial Williamsburg
Foundation, Ken Treese, Brenna Lampe, Cheryl Ruschau, and Felicity Meza-Luna and states as
follows:
                                 PRELIMINARY STATEMENT

       1.      Plaintiff has received notice of his right of action against Defendants, issued
pursuant to his filing a charge with the United States Equal Employment Opportunity
Commission. A copy of Plaintiff’s Notice of Right to Sue is attached hereto as Exhibit “A” and
is incorporated herein by reference.
       2.      This is a civil action brought by the Plaintiff under § 706(n) of the Civil Rights
Case 2:19-cv-00628-AWA-RJK Document 1 Filed 11/18/19 Page 2 of 12 PageID# 2



Act of 1964, 42 U. S. C. § 2000e-5(f), which confers original jurisdiction on this Court over all
actions authorized by Title VII of the Civil Rights Act of 1964. This action states federal claims
against defendants for discrimination on the basis of hostile work environment, sexual
harassment, quid pro quo discrimination and retaliation, all under Title VII of the Civil Rights
Act of 1964, as amended, 42 U.S.C. §2000e, et seq.
       3.        This action is brought by the Plaintiff Talon C. Silverhorn (herein, “Silverhorn”),
to secure redress for Defendant’s violation of his civil rights to be free from workplace
discrimination and harassment on the basis of his sex. Both Federal and Virginia laws prohibit
harassment in the workplace against any of the classes of employees protected under federal and
state discrimination law. Silverhorn is of the protected class as a Native American male.
Silverhorn has been subject to illegal and intolerable conditions including statements and other
behaviors of his supervisor and fellow employee that created an offensive and hostile
atmosphere. Such behavior and actions were supported and caused by The Colonial
Williamsburg Foundation (hereinafter “Foundation”) management. Foundation failed to take all
reasonable steps necessary to prevent the occurrence of discrimination and harassment. To the
extent a policy exists that would expressly prohibit such an intolerable workplace, the system
was ignored and failed to protect Silverhorn. It appears that despite repeated complaints there
was no investigation or reasonable steps taken to prevent or remediate such behavior.
       4.        Foundation had a duty to take prompt corrective action. Inaction following notice
results in employer liability. At all times mentioned herein, Defendants were acting in a
managerial and supervisorial role with full knowledge of the conduct and behavior described.
            5.   Plaintiff seeks compensatory damages, attorneys’ fees, and cost.
                                            THE PARTIES

       6.        At all times relevant to this action, Plaintiff, Silverhorn, was and is a resident of
Williamsburg, Virginia and is a citizen of the United States of America. At all times relevant to
this action, Silverhorn was employed by Colonial Williamsburg Foundation located at 101 S.
Henry St., in the city of Williamsburg, in the state of Virginia, in the Easter District of Virginia.
       7.        At all times material to this Complaint, Defendant The Colonial Williamsburg
Foundation (hereinafter “Foundation”) is a Virginia non-for-profit educational institution that
operates a living history museum. Foundation employs approximately 3500 employees and is
located at 100 Visitor Center Drive, Williamsburg, Virginia but receives correspondence at P.O.
Case 2:19-cv-00628-AWA-RJK Document 1 Filed 11/18/19 Page 3 of 12 PageID# 3



Box 1776 Williamsburg, Virginia 23187-1776. Foundation is a recipient of federal financial
assistance as well as state funding.
       8.      At all times material to this Complaint, Defendant Ken Treese (herein, “Treese”)
is an adult resident of Williamsburg, Virginia. The Defendant Treese was at all times, relevant to
this case, employed by and an agent of the corporate defendants in this matter. During all of the
actions complained of in this case, Defendant Treese was acting in the scope of his employment
with the Defendants.
       9.      At all times material to this Complaint, Defendant BRENNA LAMPE, (herein,
“Lampe”) is an adult resident of Williamsburg, Virginia. The Defendant Lampe was at all times,
relevant to this case, employed by and an agent of the corporate defendants in this matter. During
all of the actions complained of in this case, Defendant Lampe was acting in the scope of her
employment with the Defendants.
       10.     At all times material to this Complaint, Defendant CHERYL RUSCHAU (Herein,
“Ruschau”) is an adult resident of Williamsburg, Virginia. The Defendant Ruschau was at all
times, relevant to this case, employed by and an agent of the corporate defendants in this matter.
During all of the actions complained of in this case, Defendant Ruschau was acting in the scope
of her employment with the Defendants.
                                 JURISDICTION AND VENUE

       11.     Jurisdiction over these claims is invoked pursuant to 28 U.S.C. § 1331, 1332,
1343, and 1367.
       12.     Additionally, Silverhorn invokes the supplemental jurisdiction of this Court to
hear and decide claims arising under the referenced state law pursuant to 28 U.S.C. § 1367.
       13.     Venue is proper in this District pursuant to 28 U.S.C. § 1391 (b).
       14.     Plaintiff demands a trial by jury pursuant to Fed. R. Civ. P. 38(b).
                                  FACTUAL ALLEGATIONS

       15.     Foundation operates a 301-acre living history museum in Williamsburg, Virginia,
where Foundation employees interact personally with visitors to create an authentic 18th Century
environment. Foundation employs Historic Interpreters who are viewed as a mix of historian,
actor, and tour guide for visitors to the museum.
       16.     Historic Interpreters portray what life was like for men and women in Colonial
Williamsburg through their costume and speech. As part of the interpretation Historic
Case 2:19-cv-00628-AWA-RJK Document 1 Filed 11/18/19 Page 4 of 12 PageID# 4



Interpreters may portray many different scenarios requiring two employees to be husband and
wife, or father and daughter, or two friends. Specifically, Native American Interpreters provide a
third person interpretation of life in the 18th century providing relevant information from a
modern-day setting. Actors are afforded much liberty with their interpretations allowing the
actors to improvise the interpretation and lead the subject matter of the interpretations.
       17.     As part of the historical interpretation, Foundation provides a Native American
Interpreter Unit which consists of five Native American Interpreters who are supervised by Ken
Treese (herein, Treese)., Manager of Interpretation and Professional Development.
       18.     Silverhorn joined the Native American Interpreters Team in May 2017.
       19.     Silverhorn’s duties include acting and appearing as a Native American from the
18th century. His position requires him to wear period clothing including a breechcloth and
leggings which leave the legs bare.
       20.     Foundation provides a dressing area for the Interpreters to change from their
normal clothing on location before and after the completion of their time at work.
       21.     Throughout his tenure with the team Silverhorn performed his duties as expected
and always met or exceeded the expectations of Foundation.
       22.     The Native American Interpreter Team also employed a female employee,
Felicity Meza-Luna (herein, Meza-Luna).
       23.     Silverhorn and Meza-Luna worked together without incident for approximately a
year and half. However, during that time there were many incidents with Meza-Luna and other
Foundation employees that were brought to the attention of Foundation.
       24.     In and about August and September 2018, Meza-Luna started singling Silverhorn
out during interpretations by making colorable statements that could be misconstrued as sexual
in nature. Silverhorn requested that Meza-Luna cease this practice, but she refused.
       25.     Meza-Luna’s behavior continued to escalate with the events described as
followed:
                   a. Meza-Luna consistently made remarks about Silverhorn’s sex and made
                       numerous statements to Foundation guest, in the breakroom, staff training,
                       and Foundation meetings that “ALL” men rape and abuse women.
                   b. Meza-Luna continuously stated that there was too much testosterone
                       around and made statements about men’s presence being offensive.
Case 2:19-cv-00628-AWA-RJK Document 1 Filed 11/18/19 Page 5 of 12 PageID# 5



                    c. Meza-Luna often stated that she should carry pink glitter around to throw
                        on Silverhorn and other male co-workers to decrease their manhood.
                    d. Meza-Luna made the statement, “What will you give me for the return of
                        your ‘stick ball?”, putting great emphasis on “stick ball”;
                    e. Meza-Luna made the statement, “You know I am NOT flirting with you,
                        don’t you?”
                    f. Meza-Luna stalked Silverhorn in the basement where one bathroom is
                        located and then to the parking lot, without cause of reason.
                    g. Meza-Luna made repeated comments about Silverhorn’s breechcloth
                        stating that she could see “his stuff”.
                    h. Meza-Luna stated to that she wanted to have Native American babies and
                        she was running out of time.
                    i. Meza-Luna continuously made statements to Silverhorn about men to
                        place him in a position of defense so she could dominate any given
                        situation.
                    j. Meza-Luna constantly made statements that she wanted to date a native
                        man and that the native dating population in Williamsburg was extremely
                        small pointing out that Silverhorn was the ONLY single person on the
                        team and that her biological clock was ticking. “I need a native baby
                        quick by a native male.”
                    k. During an interpretation Meza-Luna took the stick ball from Silverhorn
                        and taunted him. Meza-Luna stuck out her chest to Silverhorn and asked
                        “what are you gonna give me for it?”
        26.     The frequency and severity of Meza-Luna’s behavior continued to increase and
worsen to the point that Silverhorn could not long avoid or ignore her actions.
        27.     Silverhorn reported the incidents to Treese and Treese advised that he discussed
his concerns with Meza-Luna. However, the actions of Meza-Luna continued and Silverhorn felt
more uncomfortable. Silverhorn could find no evidence that Treese had addressed his concerns
with Meza-Luna.
        28.     In fact, it appeared that Treese was supporting Meza-Luna and enabling her
actions to intensify.
Case 2:19-cv-00628-AWA-RJK Document 1 Filed 11/18/19 Page 6 of 12 PageID# 6



        29.     In October 2018, after Meza-Luna’s actions continued and began to worsen,
Silverhorn advised Treese again that there was a problem and Treese set up a meeting with
Brenna Lampe (herein, “Lampe”) of the Human Resources Department and Cheryl Ruschau
(herein, “Ruschau”) a manager. Silverhorn advised that he was continuously being sexually
harassed by a co-worker and that he had already reported several instances to his direct
supervisor, Treese, who had taken no action.
        30.     During the same time period there was a meeting with Lampe, during which,
Silverhorn confided in Lampe that he was celibate due to his religion/culture, thus emphasizing
to Lampe why Meza-Luna’s sexual harassment was so unwanted and needed to be addressed.
        31.     During the meeting Lampe attempted to turn the action against Silverhorn,
advising him that Silverhorn needed to be careful because he did not want to make a female
employee feel uncomfortable. Lampe advised that she would investigate the situation. After the
meeting, Treese, Lampe, and Ruschau took no further action.
        32.     Silverhorn requested that he not be scheduled alone with Meza-Luna and Lampe
and Ruschau advised that they would discuss with Treese to change the schedule so that
Silverhorn and Meza-Luna were not schedule together while the matter was investigated.
        33.     Silverhorn feared that he was going to lose his position because the Foundation
and his direct supervisor, Treese seemed to be supporting the actions of Meza-Luna. Treese
continued to receive complaints from Silverhorn and continued to support Meza-Luna, advising
Silverhorn that he felt he needed to protect Meza-Luna because she was female. Treese
repeatedly advised Silverhorn that he was being sensitive, was misunderstanding Meza-Luna’s
intent and it was all a miscommunication on Silverhorn’s behalf.
        34.     Later, Treese advised that there was no intent to start an investigation by Treese,
Lampe, Ruschau, or any other employee of Foundation. Silverhorn asked Treese if Human
Resources would consider the situation serious enough if the genders were reversed. Treese
admitted that if Silverhorn was female, he believes they would take the complaints seriously.
        35.     Being further empowered by the knowledge that Foundation would take no action
against her, Meza-Luna continued to flirt and make inappropriate comments to Silverhorn both
in private and in front of Foundation guests.
        36.     The behavior of Meza-Luna did not go unnoticed by other Native American
Interpreters.
Case 2:19-cv-00628-AWA-RJK Document 1 Filed 11/18/19 Page 7 of 12 PageID# 7



       37.     With no other recourse, Silverhorn reported to Rushau what Treese had said
returned to Human Resources and reported that the situation was worsening and requested that
someone intervene on his behalf because he could not continue his position with the constant
stress of the harassment.
       38.     Silverhorn was advised that Human Resources would take the matter more serious
this time and would in fact start an investigation and promptly change his schedule as previously
advised.
       39.     Again, no action was taken by anyone at Foundation and the schedule continued
to remain the same enabling Meza-Luna to continue her sexual harassment of Silverhorn. When
Silverhorn pointed out to Treese that he was not supposed to be scheduled alone with Meza-Luna
Treese responded that Silverhorn should act “like an adult”.
       40.     A meeting was set up with Silverhorn and Lampe who admitted that Meza-Luna
was creating a hostile work environment and that Lampe needed to act more quickly to resolve
the issue. Again, Lampe advised that she would make sure that Silverhorn and Meza-Luna were
not scheduled together. Silverhorn asked Lampe if he should still report his concerns to Treese.
Lampe said yes.
       41.     After this meeting, Treese advised Silverhorn that he realized that he had not been
handling the situation properly and that he apologized for his inaction.
       42.     Silverhorn continued to be scheduled alone with Meza-Luna and Meza-Luna’s
behavior turned more aggressive. Meza-Luna would send guests to Silverhorn, directing them to
ask why she is not allowed to sit in the same tent as him and why he does not like her.
Additionally, Meza-Luna cussed at Silverhorn when she was scheduled with him.
       43.     Silverhorn continued to follow the direction of Human Recourses and advise
Treese. Treese’s response was that Meza-Luna was just “exercising her frustrations.” Silverhorn
stopped reporting issues to Treese when he walked by Treese’s office to hear him speaking with
Meza-Luna. Silverhorn overheard Treese state to Meza-Luna that he and HR do not believe
Silverhorn and that “we will get through this together”.
       44.     With no other options seemingly available, Silverhorn timely filed a Charge of
Discrimination with the Equal Employment Opportunity Commission (EEOC).
       45.     After Foundation was notified of the EEOC complaint and action they began to
have trainings for the Native American Interpreters which seemed to target Silverhorn and
Case 2:19-cv-00628-AWA-RJK Document 1 Filed 11/18/19 Page 8 of 12 PageID# 8



empower Meza-Luna. Silverhorn was advised by Lampe that she wanted to have weekly
meetings with him.
        46.     During one such session, Silverhorn was the only individual in attendance and the
meeting consisted of Lampe and another, advising Silverhorn that because of his Native
American race and religion/culture, of which Silverhorn confided in Lampe back in October
regarding his celibacy, that he may not have understood Meza-Luna’s behavior and had
interpreted it improperly.
        47.     The EEOC issued Silverhorn a “right to sue” letter on August 27, 2019.
                             (TITLE VII - SEXUAL HARASSMENT)

        48.     Plaintiff incorporates herein by reference the allegations made above as though
fully set forth herein.
        49.      Defendants, their agents and employees have discriminated against Plaintiff by
sexually harassing Plaintiff and by failing to implement and enforce a sufficient policy against
sexual harassment. These practices of discrimination against Plaintiff are in direct violation of
his rights guaranteed by Title VII of the Civil Rights Act of 1964, 42 U. S. C. § 2000e et seq. and
the Civil Rights Act of 1991.
        50.      Defendants’ supervisor’s conduct was unwelcome.
        51.     The conduct was based on Plaintiff’s sex.
        52.      The conduct was sufficiently severe or pervasive to alter the Plaintiffs working
conditions of employment and to create an abusive working environment.
        53.      The conduct was imputable on some factual basis, as outlined in the complaint, to
Defendants.
        54.      As a direct and proximate result of Defendants’ conduct, Plaintiff has suffered
substantial pecuniary losses, severe humiliation, mental anguish, pain and suffering, and
endangerment to his security and physical well-being.

                                COUNT
           UNLAWFUL DISCRIMINATORY PRACTICE BASED ON GENDER

        55.     Plaintiff incorporates herein by reference the allegations made above as though
fully set forth herein.
        56.     Virginia Statute § 2.2-3901 protects all individuals within the state from unlawful
Case 2:19-cv-00628-AWA-RJK Document 1 Filed 11/18/19 Page 9 of 12 PageID# 9



employment discrimination on the basis of sex.
       57.     Silverhorn is a member of a protected class.
       58.     As described above, Silverhorn was an exemplary employee who sought the
protection of his employer to protect him against sexual advances by Meza-Luna.
       59.     When Silverhorn reported the incidents to Defendants, Treese, Lampe, and
Ruschau, Silverhorn’s complaints were ignored and he was advised that he could not be sexually
harassed because he was a male, that he was being sensitive, and needed to act like an adult.
       60.     The disrespect and intolerance towards women are believed to be commonplace
and accepted as harassment and sexual discrimination, however, it is often overlooked when the
complaining party is of the male gender.
       61.     When Silverhorn complained to his direct supervisor, Treese and Human
Resources, Trampe and manager Ruschau, each made excuses for Meza-Luna’s behavior.
       62.     In fact, Treese acknowledges that Meza-Luna’s behavior would be addressed if
she were a male and the victim was a female.
       63.     When Silverhorn went through all the proper channels adopted by the policies of
Foundation to get relief and assistance, he was greeted with dismissive attitudes in support of the
violator and advise that he did not understand because of his race and culture.
       64.     As a result of this, Defendants created a hostile work environment which left
Silverhorn without opportunities afforded to other employees and the same protections as
granted to Meza-Luna.
                                 COUNT
             UNLAWFUL DISCRIMINATORY PRACTICE BASED ON RACE


       65.     31. Plaintiff incorporates herein by reference the allegations made above as
though fully set forth herein.
       66.     32. Virginia Statute § 2.2-3901 protects all individuals within the state from
unlawful employment discrimination on the basis of race and religion.
       67.      Silverhorn is a member of a protected class as an enrolled member of the
Cherokee Nation in Oklahoma
       68.     As a result of this objective and objectionable behavior was that Silverhorn was
made to feel uncomfortable and harassed at work despite requesting assistance from
management.
Case 2:19-cv-00628-AWA-RJK Document 1 Filed 11/18/19 Page 10 of 12 PageID# 10



        69.     During the time period of this action, Treese was put in the position of
Silverhorn’s direct supervisor, Lampe employee within Human Resources, and Ruschau is the
Manager over Treese.
        70.     Foundation through its agents failed to act on behalf of Silverhorn believing that
Silverhorn’s race, culture, and gender was the issue instead of the elephant in the room allowing
Silverhorn to be harassed on a daily basis.
        71.     As a result of Silverhorn being told that he was misunderstanding the harassment
that he was experiencing because of his Native American race and culture Silverhorn was so
discouraged that he stopped complaining of the harassment, became emotionally distressed and
began to experience physical signs of illness when he had to report to work.
                                    COUNT
                 NEGLIGENT INFFLICTION OF EMOTIONAL DISTRESS

        72.     Plaintiff incorporates herein by reference the allegations made above as though
fully set forth herein.
        73.     The conduct of the Defendants as described above was extreme, outrageous and
intentional. Such behavior was conducted with deliberate disregard of the high degree of
probability of the severe emotional distress and such behavior would cause Plaintiff.
        74.     As a direct and proximate result of the Defendant’s extreme, outrageous and
malicious conduct Plaintiff suffered severe mental distress anxiety, nervousness, and humiliation
and allied injures.
        75.     Silverhorn has suffered extreme anxiety, weight gain and loss, humiliation, and
insomnia.
        76.     Silverhorn had lost his confidence and his sense of dignity is destroyed.
        77.     Punitive damages as described below are warranted for this and the above causes
of action.
                                  COUNT
               HOSTILE WORK ENVIRONMENT SEXUAL HARASSMENT

        78.     Plaintiff incorporates herein by reference the allegations made above as though
fully set forth herein.
        79.     42 U.S.C. § 2000e-2(a) provides that it is an unlawful employment practice for an
employer to “(1) discriminate against any individual with respect to his compensation, terms.
Case 2:19-cv-00628-AWA-RJK Document 1 Filed 11/18/19 Page 11 of 12 PageID# 11



Condition, or privileges of employment, because of such individual’s ... sex ...; or (2) to limit,
segregate, or classify his employees ... in any way which would deprive or tend to deprive any
individual of employment opportunities or otherwise adversely affect his status as an employee,
because of such individual’s ... sex.”
            80.   Silverhorn is a member of a protected group, that is a Native American male.
            81.   The defendant, by through its employees, managers and general mangers, violated
Silverhorn’s rights under Title VII (42 U.S.C. § 2000e, et seq.), by engaging in actions and/or
activities constituting hostile work environment, sexual harassment against Plaintiff.
            82.   These violations by defendants were based on Silverhorn’s sex and affected the
terms, conditions, and/or privileges of Silverhorn’s employment.
            83.   As a direct and proximate result of the unlawful conduct of defendant, Silverhorn
has suffered, and will in the future suffer, great damages including loss of career opportunities,
promotions and advancements; loss of retirement benefits; loss of fringe benefits;
embarrassment; humiliation and inconvenience; severe mental anguish, stress; pain and
suffering; loss of enjoyment of life and other non-pecuniary injury in amounts to be determined
at trial.
            84.   In addition, Silverhorn has incurred, and continues to accrue attorney’s fees and
other costs related to the prosecution of this action.
                                            COUNT
                                       INJUNCTIVE RELIEF

            85.   The need to enjoin Defendants, their agents and employees from depriving
Plaintiff and other males of equal employment opportunities are paramount. Section 706(g) of
the Civil Rights Act of 1964, 42 U. S. C. § 2000e(g), empowers this Court to permanently enjoin
the Defendants from any and all violations of the rights that Plaintiff herein seeks to assert under
Title VII of the Civil Rights Act of 1964, as amended.
                                    PRAYER FOR RELIEF
            WHEREFORE, Plaintiffs pray for judgment against the Defendants and each of them,
jointly and severally, as follows:
            1.    An Order permanently enjoining and restraining Defendants, their agents,
officers, servants and employees from sexually harassing other male employees; and from failing
to implement and enforce a sufficient policy against sexual harassment.
            2.    Compensation for back pay, front pay, and compensation for other lost
Case 2:19-cv-00628-AWA-RJK Document 1 Filed 11/18/19 Page 12 of 12 PageID# 12



employment benefits in an amount to be later determined;
       3.      Costs and reasonable attorneys’ fees against Defendants;
       4.      Compensatory and punitive damages in the amount of Three Hundred Thousand
Dollars ($300,000.00) for each count; and
       5.      Any and all additional relief as the Court may deem appropriate.


Date: November 18, 2019
                                              Respectfully submitted,


                                              /s/William Akers_______
                                              The Akers & Cleator Law Group P.L.L.C.
                                              291 McLaws Circle, Suite 1
                                              Williamsburg, VA 23185
                                              peyton@aclawva.com
                                              Tel: 757-707-8838
                                              Fax: 757-707-8828

                                              Shira L. Hedgepeth*
                                              The Law Office of Shira Hedgepeth, PLLC
                                              PO Box 514
                                              Cullowhee, NC 28723
                                              Tel: 828-585-5044
                                              Fax: 828-585-6097
                                              shira@legal-decisions.com

*Shira L. Hedgepeth simultaneously files her Application to Qualify as a Foreign Attorney
Under Local Civil Rule 83.1(D) seeking leave to participate pro hac vice.

                                        JURY DEMAND
Plaintiff requests a jury trial and reserves the right to Amend this Complaint.


                                                      /s/William Akers_______
                                                      William Akers
